Exhibit 77(a)(7) ING SERIES FUND, INC. ARTICLES OF AMENDMENT ING SERIES FUND, INC., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940 (hereinafter referred to as the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation desires to, and does hereby, amend its charter (the “Charter”) as currently in effect. SECOND:The following Series is hereby dissolved:ING 130/30 Fundamental Research Fund. THIRD:The Sixth provision of the Charter is hereby deleted and replaced in its entirety by the following: Sixth:Of the 22,000,000,000 Shares which the Corporation has authority to issue, 17,400,000,000 Shares have been and are hereby designated and classified into the following series (each a “Series”) and classes of series (each a “Class”): Name of Series Name of Class of Series Number of Shares Allocated ING Alternative Beta Fund Class A Class B Class C Class I Class W ING Balanced Fund Class A Class B Class C Class I Class O 1 Name of Series Name of Class of Series Number of Shares Allocated ING Corporate Leaders 100 Fund Class A Class B Class C Class I Class W ING Global Target Payment Fund Class A Class B Class C Class I Class W ING Growth and Income Fund Class A Class B Class C Class I Class O ING Index Plus LargeCap Fund Class A Class B Class C Class I Class O Class R 2 Name of Series Name of Class of Series Number of Shares Allocated ING Index Plus MidCap Fund Class A Class B Class C Class I Class O Class R ING Index Plus SmallCap Fund Class A Class B Class C Class I Class O Class R ING Money Market Fund Class A Class B Class C Class I Class O ING Small Company Fund Class A Class B Class C Class I Class O 3 Name of Series Name of Class of Series Number of Shares Allocated ING Strategic Allocation Conservative Fund Class A Class B Class C Class I Class O ING Strategic Allocation Growth Fund Class A Class B Class C Class I Class O ING Strategic Allocation Moderate Fund Class A Class B Class C Class I Class O ING Tactical Asset Allocation Fund Class I ING U.S. Government Money Market Fund Class A Class B Class C Class I Class O Brokerage Cash Reserves 4 FOURTH:The amendment to the Charter herein set forth was duly approved by a majority of the Board of Directors of the Corporation and made pursuantto § 2-603 of the Maryland General Corporation Law. FIFTH:The amendment to the Charter herein set forth does not increase the authorized stock of the Corporation. The undersigned Senior Vice President acknowledges these Articles of Amendment to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Senior Vice President acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles of Amendment to be signed in its name and on its behalf by its Senior Vice President and witnessed by its Secretary on this 20th day of April, 2009. WITNESS: ING Series Fund, Inc. /s/ Theresa K. Kelety /s/ Todd Modic Name: Theresa K. Kelety Name: Todd Modic Title:Secretary Title:Senior Vice President 5
